Hooker, J.
I concur in the denial of this writ upon the ground that the record does not show ,what issue was presented to the jury, and we cannot tell what kind of an order the claimant is-entitled to under the verdict. Upon the inference drawn from the briefs, that this verdict was upon a claim that'the deceased was under contract to will her, property to the claimant, subject to the debts and expenses of administration, he would be entitled to the residuum only, and, upon an.issue clearly showing that such was the claim, we see no difficulty in the entry and certification by the circuit court of such an order as would carry out the verdict. Apparently, however, the claimant’s counsel is now asking, not for a residuum, but for an order that shall make his client a creditor of the deceased, and his judgment an unqualified one, entitled to share the *15estate (or a dividend thereof, if not sufficient to pay the debts) with other creditors. The record before us does not satisfy us that the case was submitted upon such a theory only, and we cannot therefore determine that the jury so found.
Carpenter, J., did not sit.